FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2015 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A ENERSIS ANNOUNCES CONSOLIDATED RESULTS FOR THE PERIOD ENDED ON DECEMBER 31, 2014 Highlights for the Period n The company’s total EBITDA during 2014 amounted to Ch$2,300,020 million, a 2.2% increase compared to 2013 explained by a better performance in the Generation business where EBITDA rose by 10.6% compared to the previous year, mainly due to better results in Colombia and Peru and an important recovery in Chile and Brazil in the last quarter. n This positive performance was partly offset by a 6.1% reduction in the EBITDA of the Distribution business, affected mainly by a lower recognition of costs not transferred to tariffs in Argentina (MMC-PUREE) with respect to the previous year. n Despite the good operating performance, the Net Income attributable to Enersis’ shareholders decreased 7.3%, to Ch$610,158 million. This reduction is explained by the impact in Endesa Chile caused by the impairments of the investments in HidroAysén and Punta Alcalde, which had an impact in Enersis of Ch$41,425 million and Ch$5,509 million respectively. n The customer base in 2014 of our distribution business grew by over 386 thousand totaling more than 14.7 million customers, while energy demand in our concession zones increased by 3.1%. n The Enersis Group continued to make investments through the direct purchase agreement for 21.1% of Edegel with Grupo Inkia, the completion of the voluntary tender offer for the free-float of Coelce, which increased its shareholding to 74%, and the acquisition of 50% of GasAtacama through its subsidiary Endesa Chile, to reach a 100% ownership. n We continue to progress in the development of new hydroelectric capacity with the construction of Salaco (145 MW, completed in December 2014), El Quimbo (400 MW), and the investment approval for the Los Cóndores (150 MW) project. 1 ECONOMIC- FINANCIAL SUMMARY Ø In the generation business, the net accumulated production of energy reached 60,299 GWh, slightly above the 60,089 GWh of 2013. Ø The Company’s EBITDA increased by Ch$48,531 million, a rise of 2.2%, mainly due to the improved result in the Generation business, explained by higher sales prices in Colombia, greater sales in Peru and improved hydrology in Chile, coupled with a regulatory improvement in Brazil. This was partially offset by a 6.1% reduction in the EBITDA of Distribution compared to 2013. Ø The Company’s operating result (EBIT) increased by 1.6% reaching Ch$1,769,325 million. Ø The net financial result shows an increase in the loss of Ch$95,133 million. This was mainly due to extraordinary effects in the distribution business in Brazil and less financial revenues in Argentina as a consequence of a lower cost recognition (MMC) compared with the previous period. Ø Provisions were made for HidroAysén and Punta Alcalde, which had an impact of Ch$ 41,425 million and Ch$5,509 million, respectively. Ø As a result of these variations, net income before taxes was Ch$1,526,079 million, equivalent to an increase of 5.7%. Ø Earnings attributable to shareholders of Enersis decreased by 7.3% compared to 2013, reaching Ch$ 610,158 million. FINANCIAL SUMMARY Ø Available liquidity has continued to show a solid position, as follows: • Cash and cash equivalents US$ 2,810 million • Cash & cash equiv. + >90 days cash investments US$ 2,960 million • Committed lines of credit available US$ 808 million • Uncommitted lines of credit available US$ 788 million Ø The average nominal interest rate rose from 8.1% in December 2013 to 8.3% in December 2014, mainly influenced by exchange rate conditions in Colombian pesos and Brazilian reals, and also by a higher inflation rate in Chile. The above was partially compensated by improved dollar and UF interest rates. Hedging and protection: In order to mitigate the risks associated with exchange and interest rate variations, Enersis has established policies and procedures for protecting its financial statements against volatility. • The Enersis exchange rate hedging policy states that there should be a balance between flows indexed to foreign currency of each company and the currency in which they borrow. We also have cross-currency swaps of US$ 814 million and forward contracts of US$ 415 million. 2 • In order to reduce volatility in the financial statements due to changes in the interest rate, we maintain a suitable balance in the debt structure. We have also contracted interest-rate swaps of US$ 165 million. MARKETS IN WHICH THE COMPANY OPERATES Enersis’ business activities are carried out though subsidiary companies that operate the different businesses in the five countries in which the Company has a presence. The most important businesses for Enersis are electricity generation and distribution. The results and business figures of the companies Central Dock Sud and Empresa Eléctrica Piura, whose shareholdings were acquired by Enersis in the recent capital increase completed in March 2013, began to be booked in Enersis from April 2013. At the end of April 2014, our subsidiary Endesa Chile acquired an additional 50% of the partnership rights in Inversiones Gas Atacama Holding Limitada, thus attaining 100% ownership. The following tables provide some key performance indicators as of December 31, 2014 and 2013 of the companies in the different countries in which they operate. Generation Company Markets Energy Sales Market in which (GWh) Share operates Dec 14 Dec 13 Dec 14 Dec 13 Endesa Chile SIC & SING Chile 21,157 20,406 32.6% 32.3% Endesa Costanera SIN Argentina 7,051 8,962 5.6% 7.2% El Chocón SIN Argentina 3,391 3,392 2.7% 2.7% Dock Sud SIN Argentina 4,834 4,195 3.8% 3.4% Edegel consolidated SICN Peru 9320 8903 24.9% 25.0% EE. Piura SICN Peru 596 594 1.6% 1.7% Emgesa SIN Colombia 15,773 16,090 19.4% 18.4% Cachoeira Dourada SICN Brazil 3,903 3,564 0.8% 0.8% Endesa Fortaleza SICN Brazil 3,205 3,262 0.7% 0.7% Total 69,230 69,369 (1) includes Endesa Chile and its generation subsidiaries in Chile. 3 Distribution Energy Sales Energy Losses Clients Clients / Employees Company (GWh) ( * ) (%) (thousand) Dec 14 Dec 13 Dec 14 Dec 13 Dec 14 Dec 13 Dec 14 Dec 13 Chilectra (**) 15,702 15,152 5.3% 5.3% 1,737 1,694 2,518 2,274 Edesur 18,025 18,137 10.7% 10.8% 2,464 2,444 645 736 Edelnor 7,359 7,045 8.0% 8.0% 1,294 1,255 2,090 2,037 Ampla 11,701 11,049 20.1% 19.8% 2,875 2,801 2,466 2,466 Coelce 11,177 10,718 12.7% 12.5% 3,625 3,500 2,989 2,836 Codensa 13,667 13,342 7.2% 7.0% 2,772 2,687 2,658 2,594 Total 77,631 75,443 10.7% 10.6% 14,768 14,381 1,726 1,778 (*) Includes final customer sales and tolls. (**) Consolidated data. The following table shows the energy sales revenues breakdown by business line and by client, as of December 31, 2014 and 2013, in the five countries where we operate. Energy Sales Revenues Generation and Distribution (Figures in million Ch$) Country Chile Argentina Brazil Colombia Peru Structure and adjustmentts Total Dec 14 Dec 13 Dec 14 Dec 13 Dec 14 Dec 13 Dec 14 Dec 13 Dec 14 Dec 13 Dec 14 Dec 13 Dec 14 Dec 13 Energy Sales Revenues Generation 1,155,806 860,580 75,489 109,114 369,739 286,300 743,649 634,181 325,247 275,494 2,086,239 1,615,984 Regulated customers 760,268 664,332 - - 157,329 121,512 - - 184,724 171,133 (466,527) (391,000) 635,794 565,977 Non regulated customers 274,938 156,628 9,785 26,629 131,767 119,547 532,364 496,018 119,299 88,557 (117,192) (155,432) 950,961 731,947 Spot Market 98,643 27,575 38,289 57,514 80,643 45,241 211,285 138,163 8,691 8,758 - (78) 437,551 277,173 Other Clients 21,957 12,045 27,415 24,971 - 12,533 7,046 28 (3,175) 61,933 40,887 Distribution 997,836 842,753 204,714 252,623 1,696,855 1,388,684 808,454 697,375 447,646 370,946 4,149,896 3,552,236 Residential 335,917 283,881 70,375 84,374 863,888 685,437 433,772 376,528 215,823 151,712 - - 1,919,775 1,581,932 Commercial 281,979 238,298 82,844 107,587 360,707 293,458 202,635 174,445 91,378 91,103 (92) (70) 1,019,451 904,821 Industrial 196,219 165,823 20,785 28,005 144,536 157,469 81,751 68,017 62,751 71,317 - - 506,042 490,631 Other 183,721 154,751 30,710 32,657 327,724 252,320 90,296 78,385 77,694 56,814 (5,517) (75) 704,628 574,852 Less: Consolidation adjustments (267,341) (186,458) (27) (30) (143,516) (121,512) (106,461) (155,500) (71,833) (86,128) 589,300 549,830 - - Energy Sales Revenues 1,886,301 1,516,875 280,176 361,707 1,923,078 1,553,472 1,445,642 1,176,056 701,060 560,312 - - 6,236,135 5,168,220 4 I.- FINANCIAL STATEMENTS ANALYSIS 1. - Analysis of the Income Statement Net income attributable to the shareholders of Enersis as of December 31, 2014 was Ch$610,158 million, representing a 7.3% decrease with respect to the previous year, which was Ch$658,514 million The following compares each item of the income statement: CONSOLIDATED INCOME STATEMENT (million Ch$) Dec 14 Dec 13 Change % Change Revenues 7,253,876 6,264,446 989,430 15.8% Sales 6,819,761 5,696,777 1,122,984 19.7% Other operating income 434,115 567,669 (133,554) (23.5%) Procurements and Services (27.6%) Energy purchases (2,612,423) (1,820,614) (791,809) (43.5%) Fuel consumption (511,015) (386,116) (124,899) (32.4%) Transportation expenses (417,134) (399,680) (17,454) (4.4%) Other variable costs (400,499) (482,731) 82,232 17.0% Contribution Margin 3,312,805 3,175,305 137,500 4.3% Personnel costs (438,734) (403,717) (35,017) (8.7%) Other fixed operating expenses (574,051) (520,099) (53,952) (10.4%) Gross Operating Income (EBITDA) 2,300,020 2,251,489 48,531 2.2% Depreciation and amortization (479,180) (435,473) (43,707) (10.0%) Reversal of impairment profit (impairment loss) recognized in profit or loss (51,515) (74,878) 23,363 31.2% Operating Income 1,769,325 1,741,138 28,187 1.6% Net Financial Income (56.6%) Financial income 265,884 260,127 5,757 2.2% Financial costs (491,858) (388,368) (103,490) (26.7%) Gain (Loss) for indexed assets and liabilities 1,634 (9,415) 11,049 117.4% Foreign currency exchange differences, net (38,822) (30,373) (8,449) (27.8%) Other Non Operating Income 19,916 44,459 (55.2%) Net Income From Sale of Assets 71,769 19,170 52,599 274.4% Share of profit (loss) of associates accounted for using the equity method (51,853) 25,289 (77,142) (305.0%) Net Income Before Taxes 1,526,079 1,617,568 (5.7%) Income Tax (496,609) (504,167) 7,558 1.5% NET INCOME 1,029,470 1,113,401 (7.5%) Net Income attributable to owners of parent 610,158 658,514 (7.3%) Net income attributable to non-controlling interest 419,312 454,887 (35,575) (7.8%) Earnings per share Ch $ * 13.55 14.56 (6.9%) (*) As of December 2014 the average number of paid and subscribed shares were 49,092,772,762 (45,218,860,045 as of December 2013) 5 Operating income: Operating income increased by Ch$ 28,187 million as of December 31, 2014, the equivalent of an increase of 1.6%, increasing from Ch$1,741,138 million in 2013 to Ch$1,769,325 million in 2014. The breakdown of operating revenue and expenses by business line for the periods ended December 31, 2014 and 2013 is as follows: Generation & Transmission Distribution Adjustments Total Dec 14 Dec 13 Dec 14 Dec 13 Dec 14 Dec 13 Dec 14 Dec 13 Operating Revenues 2,983,409 2,441,120 4,930,001 4,404,480 (659,534) (581,154) 7,253,876 6,264,446 Operating Costs (1,937,393) (1,496,625) (4,174,186) (3,584,992) 627,028 558,309 (5,484,551) (4,523,308) Operating Income 1,046,016 944,495 755,815 819,488 1,769,325 1,741,138 Change in million Ch$ and % 101,521 10.7% (7.8%) (42.3%) 28,187 1.6% The generation and transmission businesses produced greater operating income of Ch$101,521 million, a 10.7%,% increase, to reach Ch$1,046,016 million. Physical sales declined by 0.2% to 69,230 GWh (69,369 GWh to December 2013). Operating income for the generation and open transmission business on a comparative basis and detailed by country is shown in the following table: Chile Argentina Brazil Colombia Peru Total Dec 14 Dec 13 Dec 14 Dec 13 Dec 14 Dec 13 Dec 14 Dec 13 Dec 14 Dec 13 Dec 14 Dec 13 Operating Revenues 1,225,716 962,879 167,630 173,768 437,033 349,612 753,385 639,460 401,695 315,886 2,983,409 2,441,120 Operating Costs (975,589) (697,621) (128,922) (138,639) (288,199) (189,007) (303,895) (275,531) (242,838) (196,312) (1,937,393) (1,496,625) Operating Income 250,127 265,258 38,708 35,129 148,834 160,605 449,490 363,929 158,857 119,574 1,046,016 944,495 Change in million Ch$ and % (5.7%) 3,579 10.2% (7.3%) 85,561 23.5% 39,283 32.9% 101,521 10.7% 6 Chile Operating income in Chile declined by 5.7%, from Ch$ 265,258 million in 2013 to Ch$ 250,127 million in 2014, mainly due to higher operating costs of Ch$277,968 million from higher energy purchases costs of Ch$164,024 million as a consequence of larger purchases on the spot market, an increase of fuel consumption costs of Ch$93,868 million, higher other expenses of Ch$5,777 million, higher charges for depreciation and impairment of Ch$ 21,163 million including Ch$ 12,581 million of the Punta Alcalde project, and greater expenses in other variable procurements and services of Ch$4,046 million. These were compensated by lower transport expenses of Ch$6,617 million and reduced personnel expenses of Ch$4,293 million. Operating revenue increased by Ch$262,837 million compared to the previous year , due to increased physical sales and higher average energy sales prices, and operating revenue contributed by the subsidiary Gas Atacama of Ch$113,074 million. On April 22, 2014, our subsidiary Endesa Chile acquired 50% of the partnership rights in Inversiones Gas Atacama Holding Limitada to reach a 100% ownership. The acquired subsidiary, whose operating results are booked from May 2014, shows operating income of Ch$36,764 million to December 31, 2014. Argentina In Argentina, operating income for the period increased by Ch$3,579 million, explained by increased revenue received under the combined-cycle availability contract of Endesa Costanera, of Ch$16,311 million compensated by reduced income due to the effect of conversion to the Chilean peso. The operating income of Endesa Costanera amounted Ch$13,702 million, a decrease of Ch$7,442 million compared to 2013 as a consequence of reduced sales revenue of Ch$29,411 million originating from lower physical sales of 1,911 GWh, increased personnel expenses of Ch$4,766 million and increased other expenses of Ch$ 3,267 million. These were partially compensated by higher revenue due to the effect of the availability contract of Ch$ 16,311 million, reduced energy purchases of Ch$ 7,110 million, reduced charges for depreciation and impairment of Ch$2,744 million, reduced other variable procurements and services of Ch$1,450 million and reduced transportation expenses of Ch$1,340 million. El Chocón’s operating income reached Ch$14,339 million, Ch$103 million compared to the previous year. Operating costs declined by Ch$ 6,616 million mainly due to lower energy purchases costs of Ch$3,783 million and lower other expenses of Ch$2,843 million. Operating revenue declined by Ch$6,513 million mainly due to the effects of conversion to the Chilean peso. Physical sales amounted to 3,391 GWh, slightly lower than the 3,392 GWh in 2013. In addition, as a result of the capital increase of Enersis at the end of the first quarter of 2013, the Argentine subsidiaries Central Dock Sud and Cemsa S.A. became consolidated. The results of these companies are booked from April 2013. Dock Sud produced an improved operating income of Ch$12,001 million and Cemsa S.A a reduced operating income of Ch$393 million compared to the previous year. 7 The effect of converting the financial statements from Argentine pesos to Chilean pesos in both periods led to a 22.3% decrease in Chilean pesos in December 2014 as compared to December 2013. Brazil: The operating income of our Brazilian subsidiaries amounted to Ch$ 148,834 million, a decrease of Ch$11,771 million compared to the result of the previous year, which amounted Ch$160,605 million. The operating income of our subsidiary Cachoeira Dourada decrease by Ch$9,955 million, due to increased operating costs of Ch$51,475 million mainly from energy purchases. On the other hand, operating revenue rose by Ch$41,520 million due to higher energy sales by 339 GWh. The operating income of Endesa Fortaleza (CGTF) amounted to Ch$36,994 million, which represents a Ch$12,045 million decreased compared to the previous year, mainly due to greater energy purchases of Ch$52,257 million as a consequence of the increased price per GWh from the shortage of rains, increased fuel consumption of Ch$7,144 million, increased transport costs of Ch$2,101 million, increased other expenses of Ch$1,041 million, higher personnel expenses of Ch$717 million and higher charged for depreciation and impairment of Ch$696 million. These are compensated by reduced other variable procurement and services costs of Ch$9,989 million. On the other hand, sales revenues rose by Ch$41,922 million, mainly due to improvement of sale prices, despite lower physical sales of 57 GWh. Our subsidiary Cien showed an increase in operating income of Ch$9,591 million, mainly due to reduced other variable procurement and services costs of Ch$8,423 million. The effect of converting the financial statements from Brazilian reals to Chilean pesos in both periods was a 5.7% increase in Chilean peso terms in December 2014 compared to December 2013. Colombia The operating income of the operations in Colombia grew by 23.5% to Ch$449,490 million in 2014. The larger operating revenue of Ch$113,925 million was mainly due to higher average sales prices and the effect of conversion to Chilean pesos, offset by lower physical sales of 317 GWh. The increased costs of raw materials and inputs used of Ch$15,884 million are the result of increased other expenses in variable procurement and services costs of Ch$16,120 million and higher transport costs of Ch$9,020 million, compensated by lower energy purchases of Ch$7,402 million as a result of lower physical sales and lower fuel consumption of Ch$1,854 million, partly due to reduced thermal generation. There was also a higher charge for depreciation and impairment of Ch$7,039 million, higher expenses of Ch$ 4,298 million and increased personnel expenses of Ch$1,110 million. The effect of converting the financial statements from Colombian pesos to Chilean pesos in both periods resulted in a 7.6% increase in Chilean peso terms at December 2014 when compared to December 2013. 8 Peru Operating income totaled Ch$158,857 million in 2014, an increase of 32.9% compared to 2013, mainly due to the result of increased operating revenue and the contribution of Empresa Eléctrica Piura, a subsidiary that was consolidated following its capital increase in March 2013. The operating income of Edegel was Ch$141,158 million, 25.8% more than the previous year. Revenue rose by Ch$69,989 million, mainly due to higher energy sales of 417 GWh compared to the previous year and increased revenue from tolls. Operating expenses rose by Ch$41,023 million due to higher costs of raw materials and inputs of Ch$38,655 million mainly due to higher fuel consumption of Ch$14,015 million, larger energy purchases of Ch$13,385 million and higher transportation expenses of Ch$12,149 million, in addition to higher other expenses of Ch$2,965 million, increased personnel expenses of Ch$925 million, offset by reduced charges for depreciation and impairment of Ch$1,520 million. The subsidiary Empresa Eléctrica de Piura also contributed an improved operating income of Ch$10,339 million with respect to the previous year. The effect of converting the financial statements from Peruvian nuevos soles to Chilean pesos in both periods resulted in a 9.6% at December 2014, compared to December 2013. Distribution business showed a Ch$63,673 million decrease in operating income in the year, a 7.8% decrease, to Ch$755,815 million, compared to 2013. Physical sales rose by 2,188 GWh, or 2.9%, to a total of 77,631 GWh. The number of clients increased by 387 thousand to 14.7 million, 2.7% more than at December 2013. The following shows details of the operating income of the distribution business by country and by comparison between the two periods: OPERATING INCOME BY COUNTRY Distribution (Figures in million Ch$) COUNTRY Chile Argentina Brazil Colombia Peru Eliminaciones Total Dec 14 Dec 13 Dec 14 Dec 13 Dec 14 Dec 13 Dec 14 Dec 13 Dec 14 Dec 13 Dec 13 Dec 14 Dec 13 Operating Revenues 1,127,892 975,024 371,412 528,653 1,969,226 1,634,112 982,771 852,780 478,700 413,911 4,930,001 4,404,480 Operating Costs (975,035) (836,143) (422,641) (406,655) (1,668,000) (1,400,496) (720,796) (611,892) (387,714) (329,806) (4,174,186) (3,584,992) Operating Income 152,857 138,881 121,998 301,226 233,616 261,975 240,888 90,986 84,105 755,815 819,488 Change in million Ch$ and % 13,976 10.1% (142.0%) 67,610 28.9% 21,087 8.8% 6,881 8.2% (7.8%) Chile: In Chile, our subsidiary Chilectra showed a operating income of Ch$152,857 million, which represents an increase of Ch$13,976 million, or 10.1%, compared to 2013. This is mainly due to higher operating revenue of Ch$152,868 million, the equivalent of 15.7%, as a result of higher energy sales of Ch$155,083 million due to the effect of lower temperatures and increased rainfalls, increased revenue from the rental and maintenance of street lighting and network installation of Ch$ 1,885 million, compensated by reduced other operating revenue of Ch$3,531 million 9 The higher operating costs of Ch$138,892 million mainly include an increase in energy purchase costs to cover the higher physical sales in the period. Energy losses remained at 5.3% between both periods. Physical energy sales increased by 3.6% to 15,702 GWh, and the number of clients rose by 43 thousand, totaling more than 1.73 million. Argentina: In Argentina, our subsidiary Edesur produced an increased operating loss of Ch$173,227 million, passing from an income of Ch$121,998 million in 2013 to a loss of Ch$51,229 million in 2014. Operating revenues declined by Ch$157,241 million in the present year, since in this period revenues of only Ch$144,347 million were booked as a result of the application of Resolution 250/13 that recognized costs not transferred to tariffs for the period of October 2013 to March 2014, while in 2013, amounts were booked totaling Ch$250,533 million corresponding to the period from 2007 to September 2013. In addition, sales revenue decrease by Ch$47,907 million mainly due to the effect of conversion to Chilean pesos and the recognition of service quality fines of Ch$11,974 million. Operating costs have increased by Ch$15,986 million, mainly due to higher personnel expenses as a consequence of the wage increase in the year. The effect of converting the financial statements from Argentine pesos to Chilean pesos in both periods led to a 22.3% decrease in Chilean pesos in 2014 as compared to December 2013. Brazil: In Brazil, the operating income of our distribution subsidiaries amounted to Ch$301,226 million, which is 28.9% higher than that obtained in 2013. Ampla’s operating income amounted to Ch$183,846 million, which compared to the previous year, represents an increase of Ch$11,647 million. This is explained by an higher operating revenue of Ch$147,151 million mainly as the result of the recognition of increased regulatory revenue approved by the Brazilian government in December 2014 of Ch$85,008 million and a 5.9% increase in physical energy sales to 11,701 GWh. Operating costs increased by Ch$135,504 million due to greater energy purchases of Ch$189,044 million, affected by higher prices due to the drought, higher other expenses of Ch$10,132 million, higher transportation costs of Ch$4,180 million and increased personnel expenses of Ch$2,874 million, compensated by lower other variable procurement and services costs of Ch$60,385 million and reduced charges for depreciation and impairment of Ch$10,341 million. Energy losses increased by a 0.3 percentage point, from 19.8% to 20.1%. Ampla’s number of clients rose by 74 thousand to a total of more than 2.87 million. In our subsidiary Coelce, operating income increased by 91.1%, or Ch$55,963 million, to Ch$117,380 million. The increased operating revenue of Ch$187,963 million is mainly the result of the recognition of increased regulatory revenue approved by the Brazilian government in December 2014 of Ch$74,310 million and higher physical energy sales which rose by 4.3% to 11,177 GWh. The higher operating costs of Ch$132,000 million were mainly due to greater energy purchases of Ch$154,237 million, affected by higher prices due to the drought, higher transportation expenses of Ch$10,779 million, higher other expenses of Ch$8,731 million and higher personnel expenses of Ch$ 2,093 million, compensated by reduced other variable procurement and services expenses of Ch$44,325 million. 10 Energy losses rose by 0.2 percentage points to 12.7%, and the number of clients rose by 125 thousand to reach a total of more than 3.6 million. The effect of converting the financial statements from Brazilian reals to Chilean pesos in both periods led to a 5.7% increase in Chilean pesos in 2014 as compared to December 2013. Colombia: In Colombia, Codensa’s operating income was Ch$261,975 million, an increase of Ch$21,087 million compared to 2013 . This is explained by higher operating revenue of Ch$129,991 million, mainly due to higher physical sales and the effect of conversion to Chilean pesos. Operating costs rose by Ch$108,904 million, mainly due to greater energy purchases of Ch$66,746 million, related to larger physical energy purchases and a higher average purchase price, a greater charge for depreciation and impairment of Ch$12,339 million, higher other expenses of Ch$11,776 million, higher transportation costs of Ch$9,172 million, greater other variable procurement and services costs of Ch$7,200 million and increased personnel expenses of Ch$1,671 million. Physical sales rose by 2.4% to 13,667 GWh to December 2014. Energy losses rose by 0.2 p.p. to 7.2%, and the number of clients rose by 85 thousand to reach a total of more than 2.77 million. The effect of converting the financial statements from Colombian pesos to Chilean pesos in both periods was a 7.6% increase in Chilean peso terms in 2014 as compared to December 2013. Peru: Our Peruvian subsidiary Edelnor reported operating income of Ch$90,986 million, an increase of Ch$6,881 million compared to 2013, mainly explained by an increase in operating revenue of Ch$64,788 million, from higher physical sales. This was partially compensated by higher energy purchases of Ch$50,790 million, higher other expenses of Ch$4,884 million, a higher charge for depreciation and impairment of Ch$3,436 million, higher personnel expenses of Ch$928 million and reduced variable procurement and services expenses of Ch$2,125 million. Physical sales rose by 314 GWh to 7,359 GWh in 2014. Energy losses remained at 8%, and the number of clients rose by 38.5 thousand to reach a total of more than 1.29 million. The effect of converting the financial statements from Peruvian nuevos soles to Chilean pesos in both periods was a 9.6% increase in Chilean peso terms in 2014 as compared to December 2013. In summary, the revenue, operating costs and operating results of the subsidiaries of the Enersis group for the periods ended December 2014 and 2013 are as follows: 11 Operating Income Detail (Figures in million Ch$) Dec 14 Dec 13 Company Operating Revenues Operating Costs Operating Income Operating Revenues Operating Costs Operating Income Endesa Chile consolidated 2,446,534 (1,571,213) 875,321 2,027,432 (1,244,593) 782,839 Cachoeira Dourada 158,965 (87,112) 71,853 117,445 (35,637) 81,808 CGTF 210,793 (173,799) 36,994 168,871 (119,832) 49,039 Cien 70,800 (28,679) 42,121 67,689 (35,159) 32,530 Chilectra S.A. 1,127,893 (975,035) 152,858 975,024 (836,143) 138,881 Edesur S.A. 371,412 (422,641) (51,229) 528,653 (406,655) 121,998 Edelnor S.A. 478,695 (387,722) 90,973 413,907 (329,810) 84,097 Ampla 1,092,282 (908,436) 183,846 945,131 (772,932) 172,199 Coelce 876,944 (759,564) 117,380 688,981 (627,564) 61,417 Codensa S.A. 982,771 (720,796) 261,975 852,780 (611,892) 240,888 Cam Ltda. (1) - Inmob. Manso de Velasco Ltda. 12,596 (7,236) 5,360 15,442 (7,368) 8,074 Synapsis Soluc.y Servicios Ltda. (2) - ICT 4,978 (6,520) (1,542) 5,445 (6,668) (1,223) Cemsa 1,281 (2,115) (834) 1,591 (2,032) (441) Dock Sud 61,606 (52,141) 9,465 41,186 (43,722) (2,536) EE Piura 50,849 (33,261) 17,588 33,752 (26,503) 7,249 Holding Enersis y soc. inversión 46,724 (76,521) (29,797) 40,913 (65,461) (24,548) Consolidation Adjustments (741,247) 728,240 (13,007) (659,796) 648,663 (11,133) Total 7,253,876 (5,484,551) 1,769,325 6,264,446 (4,523,308) 1,741,138 Financial Result The net financial result was Ch$ 263,162 million, representing a greater expense of Ch$ 95,133 million compared to 2013. This is mainly explained as follows: Higher financial income of Ch$5,757 million, mainly due to reduced income of Ch$54,592 million as a consequence of the reduced updating of the non-amortized assets on the termination of the concessions in Ampla and Coelce at net replacement value, reduced income from deposits and other financial instruments of Ch$ 11,631 million, reduced income of Ch$4,026 million in Edesur as a result of less compensation under the Costs Monitoring Mechanism (“MMC”, in its Spanish acronym), Resolution 250/13, compared to 2013, and of reduced financial income of Ch$8,529 million mainly from agreements and financing, compensated by increased incomes by Ch$84,535 million from the debt restructuration of Mitsubishi in our Argentine subsidiary Endesa Costanera S.A. Higher financial expenses of Ch$103,490 million, mainly due to higher expenses in the Brazilian subsidiaries of Ch$68,729 million as a consequence of the updating of the non-amortized assets on the termination of the concession in Ampla and Coelce to their new replacement value, higher financial expenses on loans and bonds of Ch$26,972 million, and higher financial expenses in updating financial provisions of Ch$8,847 million. Reduced indexation adjustment expenses of Ch$11,049 million, principally due to the updating of recoverable taxes and the positive change in the financial derivatives asset position. 12 Higher expenses for exchange rate differences of Ch$ 8,449 million, the result of an increase in local exchange rate against the dollar, mainly in Chile and Argentina on the valuation of financial debt and derivative instruments. Result of assets sales and other investments The gain on asset sales and other investments shows a positive variation of Ch$52,599 million mainly due to recognizing the gain on re-measurement of the initial pre-existing investment of 50% in Gas Atacama and the realization of exchange rate differences of Ch$ 42,553 million, and the gain on the sale of Los Maitenes and Aguas Santiago Poniente (Enea project) of Ch$21,078 million, compensated by reduced other sales of Ch$11,032 million. Share of profit (loss) of associates accounted for using the equity method Income received from associates accounted for using the equity method is a loss of Ch$ 77,142 million, mainly because of the impairment in the HidroA ysén project of Ch$ 69,066 million due to the uncertainty of its fulfillment, and of Ch$ 13,948 million of Inversiones Gas Atacama Holding that in 2014 became consolidated by global integration. Corporate Taxes Corporate income tax shows a lower expense of Ch$7,558 million, explained by a reduced expense in Enersis of Ch$28,400 million, mainly due to reduced taxable income for the deduction of higher monetary correction taxable equity and higher dividends receivable compared to 2013. In Edesur, for Ch$14,477 million due to reduced taxable income compared to 2013 as a consequence of a reduced income by the applicability of the Costs Monitoring Mechanism (MMC) Resolution 250/13. In Brazil, it is for Ch$11,352 million due to reduced taxable income, mainly in Ampla and Coelce as a consequence of weaker results than the previous year, compensated by a higher tax charge. In Emgesa, it is for Ch$19,654 million due to the greater earnings. In Gas Atacama, it is for Ch$10,228 million consolidated into the group during the year. In Pehuenche, it is for Ch$9,479 million due to higher earnings. I n Codensa, it is for Ch$6,938 million due to higher earnings. ANALYSIS OF THE STATEMENT OF FINANCIAL POSITION Assets (million Ch$) Dec 14 dec-13 Change % Change Current Assets 3,931,499 3,896,215 35,284 0.9% Non Current Assets 11,989,823 11,281,449 708,374 6.3% Total Assets 15,921,322 15,177,664 743,658 4.9% The Company’s total assets as of December 2014 showed an increase of Ch$743,658 million compared to December 2013, mainly due to: Ø An increase in current assets of Ch$35,284 million, equivalent to 0.9%, as a result of: v Increase in cash and cash equivalents of Ch$98,358 million, mainly due to the increase in Enersis of Ch$104,113 million following increased interest received on financial investments compensated by a bond repayment, in Edelnor of Ch$ 18,949 million for increases in sales collections compensated by payments to suppliers and debts, in Codensa of Ch$16,705 million due to increases in sales collections compensated by payments of financial and commercial debts, in E.E. Piura of Ch$16,576 million for greater sales collections, and in Inversiones Gas Atacama Holding of Ch$13,509 million following its consolidation from April 30, 2014. The above was partially compensated by the reduction in cash of Enel Brazil group of Ch$52,333 million due to higher payments of commercial and financial debts compensated by contributions from the CDE fund and Endesa Chile for Ch$19,971 million compared to debt repayments compensated by a new bond issue. 13 v Increase in trade debt and other accounts receivable, current, of Ch$551,950 million, principally due to the increase in Edesur of Ch$158,970 million for recognition of effects of resolution 250/13, in Chilectra of Ch$108,168 million due to increase in energy accounts receivable, in Coelce of Ch$78,882 million due to higher customer sales, balance of the receivable from the CDE fund and recognition of regulatory asset, in Ampla Energía of Ch$75,117 million due to higher customer sales, balance of the receivable from the CDE fund and recognition of regulatory asset, in Endesa Chile of Ch$51,548 million for increase in energy receivables and YPF compensation, in Inversiones Gas Atacama Holding Limitada of Ch$ 51,925 million following the company’s consolidation in the group from April 2014, in Costanera of Ch$ 7,209 million for booking of advabnce with Cammesa, in Codensa of Ch$ 6,830 million due to increase energy sale receivables, in Edegel of Ch$6,735 million from energy sale receivables, and in CG Fortaleza of Ch$ 5,538 million due to increased energy sales. v Increase in inventories, current, of Ch$ 55,738 million following the consolidation from April 2014 of the subsidiary Inversiones Gas Atacama Holding of Ch$ 11,546 millions, in Edesur of Ch$34,483 million due to increased purchases of materials and in Endesa Chile of Ch$8,142 million due to increased purchases. v Increase in non-current assets or groups of assets for disposal classified as held for sale of Ch$7,979 million relating to the assets of Túnel el Melón which are in the process of being sold at the close of 2014. v Decrease in Other financial assets, current, of Ch$ 681,574 million due to the reduction in Enersis of Ch$512,699 million caused mainly by disbursements for the puchase of minority holdings in Coelce and Generandes Perú, in Enel Brasil of Ch$ 100,102 million due to the redemption of financial investments for debt repayments, in Codensa of Ch$ 55,319 million for bond repayments and in Ampla Energía of Ch$ 9,954 million due to redemption of financial investments. Ø Increase in non-current assets of Ch$ 708,374 million, equivalent to 6.3%, mainly due to: v Increase in Other financial assets, non-current, of Ch$ 39,285 million, principally increases in the Brazilian distributors Ampla and Coelce for financial updating of the IFRIC 12. v Increase in trade debtors and other accounts receivable, non-current, of Ch$ 68,596 million mainly related to the increase in Coelce of Ch$ 35,060 million and in Ampla Energía of Ch$ 18,394 million, both for recognition of regulatory asset and in Endesa Costanera of Ch$ 13,552 million receivable from Cammesa. v Decrease in investments booked using the equity method of Ch$ 174,447 million, mainly explained by the 50% decrease in the initial investment in Inversiones Gas Atacama Holding Limitada which, following the purchase of the remaining 50% in April 2014, has been consolidated for Ch$123,628 million, in HidroAysén of Ch$ 65,751 million, mainly due to the impairment registered due to the uncertainty of the project’s realization of Ch$ 69,066 million compensated by capital increase of Ch$ 3,315 million. Additionally there was an increase in GNL Quintero of Ch$10,401 million, mainly due to the settlement in advance of a swap. 14 v Increase in property, plant and equipment of Ch$ 800,417 million mainly relating to new investments of Ch$ 1,053,082 million, the consolidation of the subsidiary Inversiones Gas Atacama Holding Limitada of Ch$ 199,661 million and other movements of Ch$25,081 million, partially compensated by amortization and depreciation for the year of Ch$ 380,722 million and the effects of the conversion of the various functional currencies of the companies of 96,685 million. v Decrease in investment properties of Ch$ 36,362 million, mainly explained by the sale of the Enea project, made in December 2014, of Ch$ 36,041 million. The Company’s total liabilities and equity increased by Ch$ 746,557 million compared to December 2013. This is mainly explained by the increase of Ch$ 761,738 million in non-current liabilities, and an increase of Ch$163,302 million in current liabilities, partially compensated by the decrease in equity of Ch$178,483 million . Liabilities (million Ch$) Dec 14 dec-13 Change % Change Current Liabilities 3,194,822 2,981,259 213,563 7.2% Non Current Liabilities 4,447,282 3,688,940 758,342 20.6% Total Shareholders' Equity 8,279,218 8,507,465 (2.7%) Attributable to shareholders of the company 6,201,976 6,168,554 33,422 0.5% Attributable to minority interest 2,077,242 2,338,911 (261,669) (11.2%) Total Liabilities and Shareholders' equity 15,921,322 15,177,664 743,658 4.9% Ø Current liabilities increased by Ch$ 213,563 million, equivalent to 7.2%, mainly due to: v Decrease in other financial liabilities, current, of Ch$ 484,870 million, mainly due to the decrease in Enersis of Ch$ 315,438 million, principally due to the repayment of dollar debt and financial instruments, in Dock Sur of Ch$ 41,771 million of capitalization of financial debt, Codensa of Ch$67,920 million of debt repayments and in Endesa Costanera of Ch$ 59,635 million, mainly the refinancing of the Mitsubishi debt. v Increase in trade and other accounts payable, current, of Ch$ 773,873 million due to the increase in Edesur of Ch$312,158 million, mainly debt with CAMMESA on the realization of investments in the distribution system, in Endesa Chile of Ch$177,574 million, basically dividends payable to third parties, in Enel Brasil Group of Ch$ 88,737 million, mainly larger energy purchases, in Endesa Chile trade payable due to the agreement with Tecnimont of Ch$ 75,844 million, in Codensa of Ch$68,178 million for dividends payable and energy purchases and in Edelnor of Ch$42,125 million, principally advance invoicing of the electric train project for movement of networks. The difference corresponds to conversion effects and exchange rate effects on foreign currency debt 15 v Reduction in accounts payable to related entities of Ch$ 60,732 million, mainly due to the Capitalization of the loan payable to Endesa Latinoamérica in 2013 of our subsidiary Dock Sud of Ch$ 53,725 million. Ø Non-current liabilities increased by Ch$ 758,342 million, equivalent to 20.6%, mainly explained by: v Increase in other financial liabilities, non-current, (financial debt and derivatives) of Ch$ 498,848 million, mainly a new bond issue and transfer from short term in Endesa Chile of Ch$ 203,211 million, in Emgesa of Ch$ 86,690 million following a new bond issue net of transfer to short term, in Coelce of Ch$85,819 million in new loans and transfers to short term, in Codensa of Ch$ 52,897 million from a bond issue, in Edelnor of Ch$ 51,731 million following a new bond issue, and in Ampla of Ch$40,388 million from new borrowings. v Increase in trade debtors and other accounts payable, non-current, of Ch$ 136,322 million, mainly explained by the debt of Edesur with Cammesa. v Increase in deferred tax liabilities of Ch$ 82,875 million, mainly due to increased taxes for the year of Ch$50,686 million of the Chilean and Colombian companies compensated by the effects in the Peruvian subsidiaries from new tax reforms, increased tax of Ch$ 28,923 million of acquisitions through combination of businesses (Inversiones Gas Atacama Holding Limitada), increased effects of the conversion of foreign currency of Ch$ 18,204 million, compensated by other decreases of Ch$.11,922 million. v Increase in provisions for employee benefits, non-current, of Ch$ 31,415 million, mainly the effects of the actuarial valuation for the year. Ø The equity fell by Ch$ 228,247 million from December 2013: v The part attributable to owners of the controller increased by Ch$ 33,422 million, mainly explained by the increased result for the period of Ch$ 610,158 million, compensated by the final dividend 2013 and the booking of the minimum dividend of Ch$314,750 million, by recognition in accumulated earnings of the effects of deferred assets and liabilities following the application of Official Notice No.856 of the S.V.S concerning the Chilean tax reform, of Ch$ 38,285 million, and a reduction in other reserves of Ch$223,947 million. The latter included reduced reserves following the purchase of minority interests under the Coelce tender offer of Ch$76,281 million, reduced reserves following the purchase of minorities of Generandes Perú (Inkia Holding) of Ch$137,645 million, cash flow hedge of Ch$58,497 million and the actuarial calculation of pensions of Ch$19,023 million, compensated by increased reserves on the capitalization of Central Dock Sud of Ch$35,149 million and conversion differences for the year of Ch$29,930 million. v Non-controller participations decreased by Ch$ 261,669 million, mainly explained by the distribution of the dividend corresponding to minority interests of Ch$496,344 million, the effects of Coelce’s tender offer to minorities of Ch$ 58,130 million, the minorities reduction following the purchase of Generandes Perú (Inkia Holding) for Ch$ 115,368 million, a reducionin minorities of Ch$ 29,824 million on the sale of the companies Maitenes y Aguas Santiago Poniente, the reuction in Other comprehensive results of Ch$68,553 million and recognition in accumulated earnings of the effects of deferred assets and liabilities following the application of Official Notice No.856 of the S.V.S concerning the Chilean tax reform, of Ch$ 23,681 million. The above was compensated by the net income for the year of Ch$ 454,887 million and the effect on reserves of the capital increase of Central Dock Sud of Ch$75,484 million. 16 Changes in the main financial indicators are as follows: Indicator Unit Dec 14 Dec 13 Change % Change Liquidity Current liquidity Times 1.23 1.31 (8.0%) (6.1%) Acid ratio test (1) Times 1.18 1.27 (9.0%) (7.1%) Working Capítal MMCh$ 736,677 914,956 -178,279 (19.5%) Leverage Leverage Times 0.92 0.78 14.0% 17.9% Short Term Debt % 41.8% 44.7% (2.9%) (6.5%) Long Term Debt % 58.2% 55.3% 2.9% 5.2% Financial Expenses Coverage (2) Times 4.35 5.26 (91.3%) (17.4%) Profitability Operating Income/Operating Revenues % 24.4% 27.8% (3.4%) (12.3%) ROE (annualized) % 9.9% 13.1% (3.2%) (24.7%) ROA (annualized) % 6.6% 7.8% (1.2%) (15.1%) (1) Current assets net from inventories and advanced payments (2) Considers EBITDA divided by financial expenses The current liquidity ratio as of December 2014 was 1.23 times, showing a 6.1% decrease compared to December 2013. Despite this, the company has an excellent liquidity position, as a result of more cash and short-term assets compared to last year. The debt ratio is 0.92 times as of December 30, 2014, increasing by 17.9% compared to December 2013. The financial expense coverage ratio shows a decrease of 0.91 times, equivalent to 17.4%, moving from 5.26 times in December 2013 to 4.35 times in December 2014. This is mainly the result of increased financial costs in 2014 despite the 2.2% increase in EBITDA in this period. The profitability indicator, being operating income divided by operating revenue, declined by 12.3% to 24.4% as of December 2014. The return on the equity of the shareholders of the company is 9.9%, a decrease of 24.7% compared to 2013, as a consequence of the reduced annualized results obtained in the period to December 2014. The return on assets moved from 7.8% in December 2013 to 6.6% in December 2014, mainly due to the reduced total assets at December 2014. 17 MAIN CASH FLOWS The company generated a positive net cash flow during the year of Ch$114,891 million, comprising the following main items: Cash Flow (million Ch$) Dec 14 Dec 13 Change % Change From Operating Activities 1,698,038 1,700,976 (2,938) (0.2%) From Investing Activities (299,687) (1,223,887) 924,200 (75.5%) From Financing Activities (1,283,460) 336,765 (1,620,225) (481.1%) Net Cash Flow 114,891 813,854 (85.9%) Operating activities generated a reduced net cash flow of Ch$2,938 million to December 2014, showing a decline of 0.2% compared to the previous year. This is mainly composed of sales proceeds and other income of Ch$7,860,511 million and other operating income of Ch$793,807 million, compensated by payments to suppliers of Ch$4,395,777 million, payments to employees of Ch$482,784 million and other operating payments of Ch$2,077,719 million. Investment activities generated a negative net cash flow of Ch$299,014 million, mainly explained by disbursements relating to the acquisition of property, plant and equipment of Ch$825,909 million, the incorporation of intangible assets (IFRIC 12) of Ch$260,501 million, the increase in the investment in Inversiones Gas Atacama Holding net of its cash of Ch$37,655 million and a capital contribution in HidroAysén of Ch$3,315 million, compensated by interest received of Ch$93,410 million, other cash inflows of Ch$88,179 million and investments in time deposits of over 90 days of Ch$646,104 million. Financing activities generated a negative net cash flow of Ch$1,283,460 million, mainly loan repayments of Ch$639,056 million, dividend payments of Ch$632,808 million, interest payments of Ch$246,770 million, other financing disbursements of Ch$145,440 million and other disbursements for the purchase of shares in Coelce of Ch$134,482 million, the purchase of Inkia Holdings for Ch$250,650 and others of Ch$8,454 million, compensated by new loans of Ch$774,200 million. 18 PROPERTY, PLANTS AND EQUIPMENT INFORMATION BY COMPANY (million Ch$) Company Payments for additions of Fixed Assets Depreciation Dec 14 Dec 13 Dec 14 Dec 13 Endesa Chile 420,745 292,017 204,537 189,695 Cachoeira Dourada 7,505 5,971 6,182 5,800 CGTF 25,049 11,084 6,691 5,996 CIEN 5,992 5,574 14,222 13,524 Chilectra S.A. 37,925 40,248 25,826 25,402 Edesur S.A. 180,592 126,535 10,772 12,909 Edelnor S.A. 49,737 58,114 26,510 24,006 Ampla (*) 163,287 105,266 51,202 51,402 Coelce (*) 97,214 59,835 48,049 35,481 Codensa S.A. 74,287 62,608 71,999 61,825 Inmobiliaria Manso de Velasco Ltda. 863 250 260 263 ICT 81 9 43 47 Holding Enersis and investment companies 8,432 4,825 1,224 830 Cemsa - 12 30 40 Dock Sud 13,093 - 5,722 5,386 EE Piura 1,608 437 5,911 2,867 Total 1,086,410 772,785 479,180 435,473 (*) Includes intangible assets concessions MAIN RISKS RELATED TO THE ACTIVITY OF THE ENERSIS GROUP The Group’s activities are subject to a broad combination of governmental regulations. Any modification to these may affect its activities, economic situation and operating results. The Group’s operative subsidiaries are subject to a broad range of regulations relating to tariffs and other aspects that regulate their activities, both in Chile and in the other countries where they operate. The introduction of new laws or regulations, or their modification, could therefore affect their activities, economic situation and business results. These new laws or regulations occasionally modify regulatory aspects that might affect existing rights, in which case they could have adverse effects on the group’s future results. The Group’s activities are subject to broad environmental regulations that Enersis constantly meets. Possible modifications introduced in these matters could affect the activities, economic situation and operating results. Enersis and its operative subsidiaries are subject to environmental regulations which, among other things, require the company to conduct environmental impact studies for future projects, obtain permits, licenses and other authorizations and comply with all the requirements of those licenses, permits and regulations. As in any other regulated company, Enersis cannot guarantee that: 19 · The public authorities are going to approve such environmental impact studies. · Public opposition will not cause delays or modifications to any proposed project · Laws or regulations will not change or be interpreted in a manner that could adversely affect the operations, plants or plans for the Group companies. The Group’s commercial activity has been planned to moderate possible impacts resulting from changes in hydrological conditions. The Enersis group’s operations include hydroelectric generation and therefore depend on the hydrological conditions in the broad geographical zones where its hydroelectric generation installations are located. If hydrological conditions produce droughts or other conditions that negatively affect hydroelectric generation, the results could be adversely affected. Enersis has therefore defined as an essential part of its commercial policy not to contract 100% of its total capacity. The electricity business is also affected by atmospheric conditions like average temperatures which govern consumption. The different weather conditions can produce differences in the margin obtained by the business. The financial position and results of operations could be adversely affected if exposure to interest rate, commodity price and exchange rate risks is not effectively managed. Interest Rate Risk Interest rate variations modify the fair value of those assets and liabilities that accrue a fixed interest rate, as well as the future flows of assets and liabilities based on a variable interest rate. The objective of the management of interest rate risk is to obtain a balance in the debt structure that permits minimizing the debt cost with reduced volatility in the income statements. In compliance with the current interest rate hedging policy, the portion of fixed and/or hedged debt to total net debt was 86% as of December 31, 2014. Depending on the Group’s estimates and debt structure objectives, hedge transactions are carried out by contracting derivatives that mitigate these risks. The instruments currently used in compliance with the policy are interest-rate swaps that convert variable to fixed rates. The structure of Enersis Group’s financial debt by fixed and/or hedged and variable interest rates, and after the derivatives contracted, is as follows: Net Position: 31-12-2014
